DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, US Patent 8,405,482 (newly submitted).


    PNG
    media_image1.png
    578
    748
    media_image1.png
    Greyscale

Regarding claim 12, Cho teaches a semiconductor device, comprising: a substrate 101; a first conductive line 611, disposed on a first layer 103 on the substrate and extending along a first direction (the first direction labeled above); a second conductive line 110, disposed on the first layer 103 and extending along a second direction orthogonal to the first direction (the second direction labeled above, which is orthogonal to the first direction); a plurality of third conductive lines 130, disposed on a second layer 607 on the substrate different from the first layer and disposed along the second direction, wherein each of the plurality of third conductive lines is orthogonal to and overlaps the first conductive line; and a plurality of fourth conductive lines 615/625, disposed on the second layer 607 and separated from the plurality of third conductive lines, wherein each of the plurality of fourth conductive lines is orthogonal to and overlaps the second conductive line, wherein each of the plurality of third conductive lines is orthogonal to each of the plurality of fourth conductive lines (figures 6A and 6B).

Regarding claim 16, Cho teaches the plurality of fourth conductive lines are disposed along the first direction.

Allowable Subject Matter

Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-11 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a third metal line, disposed in a second layer on the semiconductor substrate and electrically connecting the first metal line to the second metal line, wherein the first layer and the second layer are at different elevations, and the third metal line is disposed between the first terminal of the first metal line and the second terminal of the second metal line from a top view perspective.…” in combination with the remaining limitations. Claims 2-11 are dependent upon claim 1 and are therefore allowable.

Regarding claim 17, the prior art fails to anticipate or render obvious the claimed invention including “…a plurality of third conductive lines, disposed on the first layer, and designed to be a third direction different form the first direction and the second direction, wherein the first conductive line, the second conductive fine and the plurality of third conductive lines are separated from one another on the first layer; and a plurality of fourth conductive lines, disposed on a second layer on the substrate different from the first layer, and designed to be the second direction orthogonal to the first direction, wherein each of the plurality of third conductive lines is electrically connected to the first conductive line through the plurality of fourth conductive lines respectively…” in combination with the remaining limitations. Claims 18-20 are dependent upon claim 17 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,936,046, issued to Chung, discloses IC circuit devices including shielding structures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899